Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 23, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143956 & (20)(25)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143956
                                                                     COA: 303273
                                                                     Wayne CC: 99-003949-FC
  DAVID LAMB,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 20, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motion to remand
  and the motion for miscellaneous relief are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 23, 2012                      _________________________________________
         h0416                                                                  Clerk